Citation Nr: 0305533	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to July 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  In October 2000, the Board remanded the 
matter for additional development.  The development has been 
accomplished, and the matter is again before the Board.  
During the development at the RO, another claim remanded at 
the same time, entitlement to service connection for 
sciatica, was granted.  Thus, the issue of specially adapted 
housing assistance or a special home adaptation grant remains 
the only viable one on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of a gunshot wound to the left knee with ankylosis and 
atrophy, rated as 50 percent disabling, post-traumatic stress 
disorder with major depression, rated as 50 percent 
disabling, low back pain, rated as 40 percent disabling, 
osteomyelitis of the left knee, rated as 20 percent 
disabling, scar of the left knee, rated as 10 percent 
disabling, sciatic nerve pain associated with low back pain, 
rated as 10 percent disabling and healed fracture, left 
distal femur, healed fracture, proximal left tibia, skin 
graft, donor site, right thigh, and malaria, all rated as 
noncompensably (zero percent) disabling.  A combined 90 
percent rating has been in effect since December 1997.  

2.  As a result of his service-connected disabilities, the 
veteran does not have permanent and total service-connected 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; or 
(3) the loss or loss of use of one lower extremity, together 
with residuals of organic disease or injury or with loss of 
use of one upper extremity, which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.

3.  The veteran does not have permanent and total service-
connected disability which is due to one of the following: 
(1) blindness in both eyes with 5/200 visual acuity or less; 
or (2) includes the anatomical loss or loss of use of both 
hands.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are not met.  38 
U.S.C.A. § 2101 (West 1991); 38 C.F.R. § 3.350, 3.809 (2002); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

2.  Entitlement to a certificate of eligibility for a special 
home adaptation grant are not met.  38 U.S.C.A. § 2101; 38 
C.F.R. § 3.809a (2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and of the newly enacted requirements 
of the VCAA in the December 2002 supplemental statement of 
the case.  He was informed as to what information the VA had 
in his case and what information would be necessary to 
complete his case.  He was told that if he identified 
information VA would assist him in getting it.  He was 
provided the appropriate regulations.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  

With regard to the duty to assist, the veteran's service 
medical records have been obtained.  The veteran provided 
testimony and also underwent VA examination in order to 
assist in determining the relevant matters in this case.  

The Board thus notes that the veteran has been provided 
notice and assistance as required in the VCAA.  No further 
assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion, is 
not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 
2002); Quartuccio, 16 Vet. App. at 187.  

II. Claim

In the present appeal, the veteran is seeking entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing and/or a special home adaptation 
grant.  He essentially contends that his service-connected 
disabilities have rendered him so disabled that he is unable 
to walk and that he requires a wheelchair or a cane.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2001).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against this claim.  

The veteran sustained a gunshot wound to the left knee in 
service.  Despite multiple surgical procedures he was left 
with a spontaneous fusion of the left knee joint.  He 
underwent several procedures for osteomyelitis following 
service.  A procedure in 1997 consisted of an incision and 
drainage.  

February 1998 VA orthopedic examination revealed that the 
veteran stood with his pelvis shifted downward on the left 
side and with a list of the lumbar spine to the left.  The 
diagnosis was mechanical low back pain secondary to left leg 
inequality and varus deformity.  

During his June 1999 VA RO hearing, the veteran reported 
straining and aching of the back, particularly when sitting 
in one position for too long.  However, he also stated that 
he was not currently taking any medication for his back pain.

In January 2000, the veteran underwent a VA spine 
examination, during which he reported "fairly constant pain" 
in the lower back.  The diagnosis was traumatic ankylosis of 
the left knee with deformity and shortening, early 
degenerative arthritis of the lumbar spine, and the examiner 
described this as "a significant deterioration in the 
veteran's overall condition."

In addendums dated in April and July of 2000, the doctor who 
examined the veteran in January 2000 reaffirmed that his 
deterioration of the low back was directly related to his 
left knee disability, as the problems of the left lower 
extremity "totally" threw the mechanics of the lower back out 
of alignment. 

As ordered in the Board's remand, the veteran underwent VA 
examination in November 2002.  The veteran reported that his 
back was getting worse.  He now had pain radiating into both 
legs as well as parasthesias bilaterally.  He reported he 
used a cane in the right hand on a permanent basis.  He 
reportedly had an episode of osteomyelitis approximately two 
years earlier which necessitated six weeks or oral 
antibiotics.  He had to be confined to a wheelchair during 
that time period.  Since then, he has been on no medications 
for the condition.  He does not use a brace or other knee 
support.  He denied pain and drainage of the knee.  The 
veteran reported that his back problems were limited by 
bending, lifting, and sitting for more than 15 minutes, and 
walking more than one block.  

The examination revealed a marked limp favoring the left 
lower extremity.  The left leg was one inch shorter than the 
right.  The examiner opined that the loss of use of the left 
leg, "does affect the function of balance and propulsion as 
to preclude locomotion without the aid of a cane."  The use 
of a wheelchair as reported was noted.  The underlying 
problem was noted to be the left leg malunion as well as 
osteomyelitis, putting stress on the lower back.  

The medical evidence does not demonstrate that the veteran's 
service-connected disabilities cause him to experience a loss 
of use of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  The veteran has only one lower extremity 
affected, the left lower extremity.  The regulation requires 
both legs to be involved.  Further, blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity is not shown.  Nor is the 
loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury or with loss of use of 
one upper extremity, which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair, shown.  In this 
regard, the Board notes that no residuals of organic disease 
or injury or loss of use of one upper extremity is shown with 
the loss of use of the lower extremity.  See 38 C.F.R. 
§ 3.809(b)(1), (d).  Thus, the preponderance of the evidence 
is against a finding that the requirements of § 3.809 are 
met.

Because the Board is not awarding entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, it will examine whether he is 
eligible for a special home adaptation grant.  See 38 C.F.R. 
§ 3.809a.  However, the veteran has not demonstrated 
permanent and total service-connected disability which is due 
to one of the following: (1) blindness in both eyes with 
5/200 visual acuity or less; or (2) includes the anatomical 
loss or loss of use of both hands.  Accordingly, the 
preponderance of the evidence is against a finding that the 
requirements of § 3.809a are met, and the veteran's claim of 
entitlement to a special home adaptation grant must be 
denied.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


